Title: To Thomas Jefferson from Thomas Appleton, 4 May 1825
From: Appleton, Thomas
To: Jefferson, Thomas

DrThomas Jefferson esq. in account current with Thomas AppletonCr1823.1825To amt of the within account of}Dollars.1233.25AprilBy balce due you as by accountrender’d at this dateDollar.189.75Sculptur’d marble works1824.To balce due you, carried to}2875.50JanyBy 3 Sites of Exche from Samuel Williams of London, which afterthe credit of the capitalsdeducting various postages to do& postages pd by me &c discounthere, as they were at 3 mos Ratid3919Dollars.4108.75Spanish dollars4108.751825Dollars. cts.4 MayBy balce brought from above2875.50Leghorn 4 May 1825E.E.
                        Th: AppletonThomas Jefferson esq. of Monticello To Thomas Appleton of LeghornDrTJNo 1 to 19To 19 cases containing 1400 marble Squares}Dollars315for paving @ 22½ Dollars the hundredNo 20–31To 12 cases containing ten whole & two half marble}866.bases for columnsDollars1181ChargesTo 31 cases @ £7 each £217£217To custom house duties @ £2 each62.To boatage & porterage to Ship52.£331. (a £6⅓ each52.25Dollars1233.25Leghorn 4 May 1825.E. E.
                        Th: Appleton